Citation Nr: 1042710	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension including 
as secondary to diabetes mellitus. 

2.  Entitlement to service connection for paralysis of the ulnar 
and medial nerves including as secondary to diabetes mellitus. 

3.  Entitlement to an initial rating in excess of 30 percent 
prior to August 2, 2007 and in excess of 70 percent thereafter 
for posttraumatic stress disorder (PTSD).   

4.  Entitlement to a rating in excess of 20 percent prior to 
April 26, 2007 for diabetes mellitus. 

5.  Entitlement to a rating in excess of 40 percent effective 
April 26, 2007 for diabetes mellitus. 

6.  Entitlement to a rating in excess of 10 percent for right 
lower extremity peripheral neuropathy.  

7.  Entitlement to a rating in excess of 10 percent for left 
lower extremity peripheral neuropathy. 

8.  Entitlement to an initial rating in excess of 10 percent for 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
an initial 30 percent rating for PTSD and that denied a rating in 
excess of 20 percent for diabetes mellitus. 

In October 2007, the RO granted a 70 percent rating for PTSD, 
effective August 2, 2007 and a 40 percent rating for diabetes 
mellitus, effective April 26, 2007. 

This appeal also comes before the Board from a July 2006 rating 
decision of the RO that granted service connection and a 10 
percent rating for coronary artery disease, that denied service 
connection for hypertension and paralysis of the ulnar and medial 
nerves, and that denied ratings in excess of 10 percent for 
bilateral peripheral neuropathy of the lower extremities.  

In substantive appeals in November 2005 and July 2007, the 
Veteran requested a hearing before the Board sitting at the RO.  
The Veteran withdrew the request in writing in February 2008.  

In a July 2007 substantive appeal, the Veteran indicated that he 
did not appeal a July 2006 RO decision that granted service 
connection and an initial noncompensable rating for diabetic 
retinopathy.  In correspondence in March 2008, the Veteran noted 
his understanding that an issue of a rating for impaired vision 
was on appeal and that he experienced problems with his eyesight.  
The correspondence is not timely to perfect the appeal, and the 
Board does not have jurisdiction over this issue.  As the Veteran 
suggested that his vision disability has become more severe, the 
issue of an increased rating for diabetic retinopathy is referred 
to the AOJ for appropriate action.  

The issue of an initial or staged rating in excess of 10 percent 
for coronary artery disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested greater than one 
year after discharge from service and is not related to any 
aspect of service or secondary to diabetes mellitus. 

2.  The Veteran's bilateral median nerve disorder is diagnosed as 
carpal tunnel syndrome.  Electrodiagnostic studies showed no 
deficit of the ulnar nerves.  Carpal tunnel syndrome first 
manifested greater than one year after discharge from service and 
is not related to any aspect of service or secondary to diabetes 
mellitus.  

3.  Prior to August 2, 2007, the Veteran's PTSD was manifested by 
depressed mood, anxiety, irritability, hypervigilance, insomnia, 
nightmares, and some memory and insight deficits.  However, there 
was no credible evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory so 
that there was retention of only highly learned material; 
impaired judgment; or impaired abstract thinking and there were 
inconsistent reports of auditory hallucinations. 

4.  Starting August 2, 2007, the Veteran's PTSD is manifested by 
additional symptoms of suicidal and homicidal ideations, frequent 
panic attacks, physical assaults and missed time at work.  
However, there is no credible evidence of gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

5.  Prior to August 18, 2005, the Veteran's diabetes mellitus was 
managed with insulin and restricted diet but without regulation 
of activities because of diabetes.  There is no credible lay or 
medical evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
weekly visits to a diabetic care provider.

6.  Starting August 18, 2005, the Veteran's diabetes mellitus is 
managed with insulin, restricted diet, and regulation of 
activities related to diabetes and related diabetic neuropathy.  
There is no credible lay or medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or weekly visits to a diabetic care 
provider.

7.  The Veteran's bilateral peripheral neuropathy of the lower 
extremities is manifested by sensory deficits and a partial loss 
of reflex response on the right lower leg.  The symptoms are best 
characterized as mild.  The Veteran is able to work full time.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

2.  The criteria for service connection for median and ulnar 
nerve disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2010). 

3.  The criteria for a rating in excess of 30 percent prior to 
August 18, 2007 and in excess of 70 percent thereafter for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.125, 4.126, 4/130, Diagnostic Code 
9411 (2010).  

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus prior to August 2, 2005 have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2010).  

5.  The criteria for a rating of 40 percent, but not higher, for 
diabetes mellitus effective August 2, 2005 have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2010).  

6.  The criteria for a rating in excess of 10 percent for right 
lower extremity peripheral neuropathy have not been met at any 
time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8520-26 (2010).  

7.  The criteria for a rating in excess of 10 percent for left 
lower extremity peripheral neuropathy have not been met at any 
time during the period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8520-26 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For the claims for service connection, VA must review the 
information and the evidence presented with the claim and provide 
the claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the claims for PTSD, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection.  
In Dingess, the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Regarding the claim for service connection for bilateral median 
and ulnar nerve disorders, the RO provided a notice in September 
2005 that met the requirements except that the notice did not 
provide information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed disorders.  

Regarding the claim for service connection for hypertension, the 
RO provided notice in March 2003 that did not meet the 
requirements because the Veteran was advised only of the criteria 
for secondary service connection and not the criteria for direct 
service connection.  However, the Board concludes that the notice 
error was not prejudicial to the Veteran.  Although information 
provided after the initial decision may not substitute for 
adequate notice, the criteria for both direct and secondary 
service connection were provided to the Veteran in a May 2007 
statement of the case, and the Veteran has submitted highlighted 
copies of medical reports related to his hypertension.  Moreover, 
the Veteran does not contend that his hypertension manifested in 
service or within a presumptive period after service.  Rather, he 
contends that the disease is secondary to service-connected 
diabetes.  Therefore, the Board concludes that the Veteran had 
actual knowledge of the criteria for service connection with an 
adequate opportunity to respond.   

For the increased-compensation claims for diabetes mellitus and 
peripheral neuropathy of the lower extremities, VA must notify 
the claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).
Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement. VA must also provide examples 
of the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

In July 2003 and September 2005, the RO provided notices that did 
not meet all the requirements.  The notices did ask for evidence 
to show that the disorders had become more severe but did not 
request information on the impact of the worsening symptoms on 
the Veteran's capacity for employment or provide general notice 
of the applicable rating criteria.   However, the Board concludes 
that the notice errors were not prejudicial to the Veteran.  The 
Veteran indicated actual knowledge of the criteria in several 
packages of VA medical reports that he submitted with highlighted 
notations regarding his symptoms and their impact on his daily 
activities including activities at work.  Further, the Veteran 
indicated actual knowledge of the criteria for an increased 
rating for diabetes in comments associated with a November 2005 
substantive appeal.  Therefore, the Board concludes that the 
notice errors were not prejudicial, and the Board will proceed 
with adjudication of the claims.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army artillery units including service 
in the Republic of Vietnam from June 1969 to August 1970.   The 
Veteran is presumed to have been exposed to herbicides during 
this service.  The Veteran was granted service connection for 
PTSD and diabetes mellitus as a result of experiencing traumatic 
events and exposure to herbicides in Vietnam.  

Service Connection 

The Veteran contends that his hypertension and upper extremity 
nerve disorders are secondary to diabetes.   Because there is 
credible medical evidence that the disorders did not manifest in 
service or within one year after service and are not related to 
diabetes, service connection must be denied.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
hypertension and organic diseases of the nervous system).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected disability 
by a service-connected one is rated.  

Hypertension 

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for hypertension.  The report of an August 1970 
discharge physical examination showed blood pressure as 130/80 
mmHg with no mention of recurrent headaches,  dizziness, or 
cardiovascular abnormalities.  

A VA physician diagnosed insulin dependent diabetes mellitus in 
August 1973.   In the same examination report, blood pressure was 
normal.  There are no subsequent medical records in the claims 
file until records of VA outpatient care starting in February 
1995.  

In March 1997, a VA primary care physician noted that the Veteran 
had a history of hypertension, was using prescription medication, 
and that the disease was poorly controlled.  Although both 
hypertension and diabetes were addressed in most VA primary care 
treatment reports, none of the clinicians discussed the etiology 
of hypertension or a relationship of the disease to diabetes or 
to other aspects of service.  

In November 2003, a VA physician noted the Veteran's reports of 
an initial diagnosis of diabetes in 1973 and hypertension in 1975 
and that he had been taking medication for both disorders since 
then.  The Veteran reported current episodes of dizziness and 
headaches twice per week associated with self-measured high blood 
pressure.  The physician measured blood pressure as 174/74, 
166/78, and 152/78 mmHg but noted several normal laboratory 
measurements of the urine.  The physician diagnosed essential 
hypertension but concluded that the Veteran did not have diabetic 
nephropathy.  He then concluded that the diabetes had not likely 
affected the long-standing hypertension.  

Subsequent VA outpatient treatment records through March 2008 
showed continued control of hypertension with two forms of oral 
medication.  

In March 2006, a VA physician noted a review of the claims file 
and the Veteran's diagnosis of coronary artery disease in 2004 
that was associated with hypertension.  Three blood pressure 
readings were elevated, and the physician continued the diagnosis 
of essential hypertension.  The physician noted that the 
hypertension was not caused by, related to, or aggravated by 
service-connected diabetes.  Based on the history and laboratory 
results, the physician noted that renal function remained normal 
and concluded that there was no current effect on his 
hypertension by his service-connected diabetes.  

The Board concludes that service connection for hypertension is 
not warranted including as secondary to diabetes mellitus.  
Service treatment records and a VA hospitalization report in 1973 
are silent for any symptoms or diagnosis of hypertension.  The 
Veteran reported to a clinician that he was first diagnosed with 
hypertension in 1975.  Although there are no clinical records to 
confirm the diagnosis, the Veteran is competent to report that he 
was informed of the diagnosis.   The Board concludes that the 
reports are credible as they were consistently noted and accepted 
by clinicians.  Therefore, the Board concludes that hypertension 
first manifested greater than one year following discharge from 
service and that there is no credible lay or medical evidence to 
suggest a relationship of hypertension to any aspect of service.  

The Board further concludes that the Veteran's hypertension was 
not caused or aggravated by service-connected diabetes.  The 
Board places greatest probative weight on the conclusions of VA 
physicians in 2003 and 2006 who reviewed the history and 
considered a possible relationship but concluded that diabetes 
did not affect hypertension because there were no indications of 
diabetic renal dysfunction.  
As this analysis requires medical training, the Board places less 
probative weight on the Veteran's sincerely held belief that his 
hypertension was caused by diabetes.   As a layperson, the 
Veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not probative 
as to the etiology of his hypertension. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board also concluded that service 
connection for hypertension secondary to service-connected 
coronary artery disease is not warranted because hypertension 
first manifested in 1975, several decades prior to the onset of 
coronary artery disease.  

The Board also considered whether presumptive service connection 
for hypertension is warranted based on exposure to herbicide in 
Vietnam.  Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Hypertension is not among those diseases 
for which presumptive service connection is available.  The 
Secretary completed a review of the most recent research report 
by the National Academy of Sciences, "Veterans and Agent Orange, 
Update 2008," and concluded that a positive association between 
herbicide exposure and hypertension does not exist.  See 75 Fed. 
Reg. 32,540 (Jun. 8, 2010). 

Median and Ulnar Nerve Disorders

Service treatment records are silent for any symptoms, diagnoses, 
or treatment of nerve disorders of the upper extremities.  A VA 
physician diagnosed insulin dependent diabetes mellitus in August 
1973 but there was no report or observation of any symptoms of a 
nerve disorder of the upper extremities at that time. 

In March 2002, a VA primary care physician's assistant noted the 
Veteran's reports of neck pain radiating to the arms that first 
manifested following a 2001 automobile accident.  There were no 
observations or findings of an organic nerve disorder at that 
time or on a June 2002 VA examination for diabetes mellitus.  VA 
outpatient treatment records from 1995 through 2006 showed that 
the Veteran reported tingling, burning, and a loss of sensation 
of the feet.  Physicians diagnosed peripheral neuropathy of the 
lower extremities and prescribed medication.  

In March 2006, a VA physician noted the Veteran's reports of 
pain, numbness, and a decrease in grip strength in both hands for 
the previous two to three years and the history of treatment for 
insulin dependent diabetes.   On examination, the physician noted 
decreased sensation to pain on the distal fingers but no loss of 
muscle function or atrophy.  Upper extremity reflexes were 
normal.  Electrodiagnostic studies showed delayed sensory 
response of the median nerves but normal response of the ulnar 
nerves.  The physician noted that the findings of compression of 
the medial nerves were consistent with bilateral carpal tunnel 
syndrome, more severe on the right side.  The physician noted 
that diabetic peripheral neuropathy would cause symmetrical nerve 
involvement which was not seen in the Veteran's case because the 
ulnar response was normal.  The physician diagnosed bilateral 
carpal tunnel syndrome because there was a median nerve injury 
with a spared ulnar nerve.  The physician noted that carpal 
tunnel syndrome was a common workplace problem related to 
repetitive motions such as typing, computer operation, and some 
hobby activities.  

The Board concludes that the Veteran's medial nerve disorder of 
the upper extremities, diagnosed as bilateral carpal tunnel 
syndrome, first manifested greater than one year after discharge 
from service and is not related to any aspect of service 
including diabetes mellitus.  The Board acknowledges that the 
Veteran has been diagnosed and treated for long term insulin 
dependent diabetes and has also been diagnosed with peripheral 
neuropathy of the lower extremities.  The Board places greatest 
probative weight on the examination and opinion of the VA 
physician in 2006 who accurately noted the history of diabetes 
and peripheral neuropathy but referred to electrodiagnostic 
studies and concluded that the Veteran's finger sensations were 
not diabetic peripheral neuropathy but rather medial nerve 
compression caused by repetitive motions.  There is no credible 
lay or medical evidence to the contrary.  The Veteran's military 
service was as an artillery crewmember.  In reports of VA 
examination for other disabilities, the Veteran reported that he 
worked after service as a clerk for coal companies and is 
currently a VA pharmacy clerk.  Therefore, the Board concludes 
that the onset of the carpal tunnel symptoms in approximately 
2003-04 was proximate and related to post-service activities as 
noted by the VA physician and not related to combat or other 
service activities several decades earlier.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current hypertension and bilateral carpal 
tunnel syndrome first manifested greater than one year after 
service and are not related to his active.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny the 
claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.   Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Posttraumatic Stress Disorder

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides for a 
a 30 percent rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

A 50 percent rating is warranted to occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, the 
rating agency shall consider the extent of social impairment, but 
shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In March 2002, a VA mental health physician performed an initial 
evaluation for depression and possible PTSD.  The physician noted 
the Veteran's reports of daily nightmares and flashbacks of 
events in combat in Vietnam.  The Veteran also reported daily 
feelings of depression, insomnia, irritability, and loss of 
interest in activities.  The Veteran was working full time in a 
VA pharmacy and reportedly got along well with family members.  
There was no history of previous psychiatric care or suicidal or 
homicidal ideations.  On examination, the physician noted a 
mildly anxious mood but no thought or cognitive deficits.  The 
physician diagnosed chronic depression and possible PTSD, 
assigned a GAF score of 60, and prescribed anti-depressive 
medication.  The Veteran participated in a VA individual and 
group counseling program for the next year.  Counselors noted the 
same symptoms except that the Veteran reported that he separated 
from his spouse in 2001 but continued to visit his two sons.   

In an August 2003 letter, the Veteran's mother noted that he 
appeared to be depressed, distracted, and socially isolated after 
returning from Vietnam.  She also observed the Veteran's 
irritability, unjustified anger, hypervigilance, insomnia, and 
flashback experiences.  The Board concludes that the mother is 
both competent to report the observed symptoms and credible 
because they are consistent with those reported and observed in 
clinical settings.  

In February 2004, a VA psychiatrist noted the Veteran's reports 
of nightmares, flashbacks, insomnia, auditory hallucinations, 
hypervigilance, difficulty concentrating, exaggerated startle 
response, and a desire to remain apart from other people.  The 
Veteran reported that the symptoms occurred daily and caused 
severe nervousness.  The Veteran reported that he had been 
separated from his spouse for one year because of continuous 
arguments regarding financial decisions.  The Veteran lived with 
his mother and visited his two sons regularly but had no close 
friends.  On examination, the psychiatrist noted an anxious and 
depressed mood and affect.  There were no thought process 
deficiencies but there was a possibility of some cognitive 
deficits.  Memory and grooming were fair and insight was limited.  
The psychiatrist diagnosed PTSD related to combat trauma and 
major depression and assigned a GAF of 50 at the time of the 
examination and noted that intermittent symptom exacerbations 
would likely reduce the score to 45.   

VA counseling records showed that the Veteran participated in 
group therapy sessions through February 2005 with no change in 
symptoms.  The Veteran also received periodic individual 
assessments through July 2007 from a VA mental health clinic 
psychiatrist who continued to prescribe medications and noted on 
one occasion in May 2007 that the Veteran reported the therapy 
was helping and that he continued to work full time at the VA 
pharmacy.  This psychiatrist noted that judgment, insight, and 
cognition were intact and assigned GAF scores of 45.  There were 
no longer any reports of hallucinations and no reports of 
suicidal or homicidal ideations. 

Two weeks later on August 2, 2007, a VA social worker noted a 
review of the claims file and that the Veteran continued group 
therapy at a VA Veterans Center and regular psychiatric 
medication checks.  The Veteran reported racing thoughts, 
depressed and anxious mood, passive and action suicidal ideations 
two to three times per week, and feelings of worthlessness most 
of the day, every day.  He engaged in a physical confrontation 
with his spouse and experienced homicidal thoughts as a result of 
"road rage."  The Veteran also reported a continuation of 
previously noted symptoms including nightmares, irritability, 
lack of anger control, memory deficits and hypervigilance and 
that he additionally experienced panic attacks four times per 
week after nightmares or intrusive thoughts.  The Veteran 
reported being separated from his spouse for the last eight 
months with increasing conflicts with his sons.  He experienced 
decreased energy and missed three weeks of work in the last year 
with increased stress and disagreements with supervisors.  He had 
no social contact other than at the Veterans Center.  

On examination, the social worker noted Veteran's speech was 
clear and coherent, with intact orientation, judgment, and 
insight.  There were no personal hygiene deficits.  The Veteran 
continued to work, albeit with increased absences, and was able 
to shop, perform chores, and accomplish the activities of daily 
living.  The social worker diagnosed severe PTSD and major 
depression.  The social worker assigned a GAF of 44 and noted 
that the Veteran was "just barely hanging on to his ability to 
work, and that his functioning will likely decline further if he 
were to ever become unable to work."   A VA psychologist noted 
that he also met with the Veteran and concurred in the report.  

Notably, in September 2007, the Veteran's attending psychiatrist 
noted symptoms similar to those he noted the previous July.  The 
psychiatrist noted the Veteran's report that intrusive thoughts 
still bothered him and caused panic attacks and missing "a 
couple of days of work."  There were no reports of suicidal or 
homicidal ideations, physical assaults, or hallucinations.  

The Board concludes that a rating in excess of 30 percent for 
PTSD prior to August 2, 2007 is not warranted.  VA counseling, 
outpatient mental health,  
VA examinations in 2002 and 2004, and the mother's letter were 
consistent and showed some social isolation and inconsistent 
reports of the length of separation from his spouse.  Despite 
some evidence of domestic discord, the Veteran maintained intact 
relationships with his mother and sons.  The Veteran worked full 
time at a VA pharmacy with no reported or observed incapacity to 
perform occupational tasks.  The Veteran did display depressed 
mood, anxiety, irritability, hypervigilance, insomnia, nightmares 
and some memory and insight deficits, all consistent with the 
criteria for a 30 percent rating.   

A higher rating prior to August 2, 2007 is not warranted because 
there was no credible evidence of circumstantial, circumlocutory, 
or stereotyped speech; panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory so 
that there was retention of only highly learned material; 
impaired judgment; or impaired abstract thinking.  The Board 
places probative weight on the Veteran's ability to continue to 
work full time at a pharmacy.  Even though the GAF scores over 
this period were reduced from 60 to 50 suggestive of a 
deteriorating trend, the qualitative description of the nature 
and severity of the Veteran's symptoms and the level of his 
social and occupational capacity remained relatively constant.  

The Board further concludes that a rating in excess of 70 percent 
for PTSD starting August 2, 2007 is not warranted.  In the August 
2, 2007 examination, the VA social worker noted many new and more 
severe symptoms including suicidal and homicidal ideations, 
frequent panic attacks, physical assaults, and missed time at 
work.  The Veteran's mood and affect declined to daily feelings 
of worthlessness.  Relationships with his sons and his employer 
were reportedly more troublesome.  However, these reports are 
dramatically inconsistent with reports by his attending 
psychiatrist two weeks earlier and one month later that were 
qualitatively much less severe with no reported hallucinations, 
panic attacks, or ideations.  The Veteran only reported that his 
intrusive thoughts were bothersome at work, and not that he had 
missed work or had conflicts with his supervisors.  Nevertheless, 
the attending psychiatrist did assign a consistent GAF score 
indicating serious social and occupational impairment.  

A higher schedular rating of 100 percent is not warranted because 
the Veteran did not display gross impairment in thought processes 
or communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or own 
name.  The Board places less probative weight on the reports of 
persistent delusions, hallucinations, and suicidal ideations as 
they were never discussed with the attending psychiatrist but 
only during a compensation and pension examination.  Moreover, 
the Veteran is able to perform his occupational duties at a VA 
pharmacy even with occasional absences, described as three weeks 
per year to the social worker but only "a couple of days" to 
his attending psychiatrist.  The circumstances of this form of 
employment would not be compatible with behavior by the Veteran 
that jeopardized the accurate and orderly distribution of patient 
medication.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected PTSD and depression result 
in a unique disability that is not addressed by the rating 
criteria because all symptoms noted by examiners are contemplated 
in the criteria.  Moreover, there is no evidence of frequent 
hospitalization that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  The 
impairment of employment is limited to occasional absence, 
forgetfulness of some tasks, and some personal conflicts with a 
supervisor.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Diabetes Mellitus

Diabetes mellitus warrants a 10 percent rating if the disease is 
manageable by diet only.  A 20 percent rating is warranted if 
management of the disease requires insulin and restricted diet, 
or oral hypoglycemic agents and restricted diet.  A 40 percent 
rating is warranted if management of the disease requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted if management of the disease requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Compensable complications are evaluated separately 
unless they are used to establish a rating of 60 percent or 
higher.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

As previously discussed, the Veteran performed service in the 
Republic of Vietnam from June 1969 to August 1970, and a VA 
physician diagnosed insulin dependent diabetes mellitus in August 
1973.  VA outpatient treatment records starting in February 1995 
showed that the Veteran was prescribed insulin therapy.  In June 
2002, a VA physician noted that the Veteran had not been 
hospitalized for any symptoms related to diabetes but that he 
continued therapy with insulin and restricted diet but with no 
restriction of activities.  

Starting in May 2005, a VA primary care physician noted the 
Veteran's reports of swelling of his legs and ankles for the past 
several weeks.  The physician prescribed compression stockings 
and in later encounters a diuretic medication.  On August 18, 
2005, the physician noted that the Veteran should limit his 
activities due to diabetic neuropathy.   

In a November 2005 substantive appeal, the Veteran reported that 
his physician had restricted his activities as part of management 
of this diabetes.  

In a December 2005 VA primary care report, a physician noted that 
the Veteran's activities were restricted because of lumbar and 
cervical spine disorders and bilateral knee disorders.  In March 
2007, a VA primary care physician noted, "Pt. is to be on 
restricted activities due to his [diabetic] neuropathy."  In an 
April 26, 2007 letter, a private physician noted that the 
Veteran's insulin dependent diabetes mellitus required medication 
three times daily, a restricted diet, and regulation of 
activities. 

In July 2007, a VA physician noted the history of insulin 
treatment and the Veteran's reports of experiencing hypoglycemic 
reactions that did not require hospitalization.  The Veteran 
reported that his private physician had restricted his activities 
such as cutting wood and mowing the lawn because of the 
reactions.  The Veteran reported that he saw his diabetic care 
provider monthly or less often.  

In January 2008, a VA primary care physician noted the Veteran's 
reports of shoulder pain that occurred while he was chopping 
wood, indicating that he engaged in restricted activities on 
occasion.  

The Board concludes that a rating in excess of 20 percent prior 
to August 18, 2005 for diabetes mellitus is not warranted because 
the Veteran's disease was managed with insulin and restricted 
diet.  A higher rating was not warranted because the management 
of the disease did not also require regulation of activities.  As 
previously discussed above in the sections for other 
disabilities, the Veteran was able to work full time and perform 
all activities of daily living.  

However, the Board concludes that an increased rating of 40 
percent is warranted, effective August 18, 2005.  This date is 
the earliest credible lay or medical evidence that management of 
diabetic neuropathy required regulation of activities.  The Board 
further concludes that a rating in excess of 40 percent starting 
August 18, 2005 and continuing after April 26, 2007 for diabetes 
is not warranted because there is no credible lay or medical 
evidence of episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or weekly visits 
to a diabetic care provider.

Bilateral Peripheral Neuropathy

The Veteran's bilateral peripheral neuropathy is currently rated 
under Diagnostic Code 8520 which contemplates paralysis of the 
sciatic nerve involving muscle activity below the knee.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Diagnostic 
Code, a 10 percent rating is for mild incomplete paralysis. A 20 
percent rating is warranted where there is moderate incomplete 
paralysis.  A 40 percent rating is assigned for moderately severe 
incomplete paralysis, and a 60 percent rating is for severe 
incomplete paralysis with marked muscular atrophy.  Id.   Also 
potentially applicable are the diagnostic codes for other tibial 
and femoral nerves that also address motion of the feet and leg 
below the knee.  38 C.F.R. § 124a. Diagnostic Codes 8521-26.  
These diagnostic codes provide for similar or less beneficial 
ratings for incomplete paralysis.  As the relevant lay and 
medical evidence does not indicate loss of specific motor 
functions of the lower extremities , the Board concludes that 
Diagnostic Code 8520 is most applicable because it addresses loss 
of sensation, motor, and reflex functions and provides for 
ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 
4.120-4.124a. As noted, in applying the schedular criteria for 
rating peripheral nerve disabilities, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate degree.  
Id.  

The Board refers to the medical history above from May 2005 to 
April 2007 relevant to symptoms of lower extremity edema and 
diabetic neuropathy.  In March 2007, a VA primary care clinician 
noted the Veteran's reports of numbness in his legs and feet and 
that he occasionally fell.  In May 2007, a VA physician noted the 
results of an electrodiagnostic study that showed mild to 
moderately severe axonal and demylinating polyneuropathy 
consistent with diabetic neuropathy.  In July 2007, a VA 
physician noted a history of parathesia and loss of sensation in 
the lower extremities related to diabetes.   On examination, the 
physician noted general sensory loss in the bilateral feet and 
lower legs but no motor deficits or reflex losses except for 
partial loss of right side Achilles reflex response.  The Board 
also refers to the outpatient and mental health record through 
January 2008 that showed that the Veteran continued to perform 
some activities such as chopping wood and that he continued to 
work full time, although in a position that did not require 
extended standing.   

The Board concludes that ratings in excess of 10 percent each for 
bilateral peripheral neuropathy are not warranted at any time 
during the period covered by this appeal.  The Board concludes 
that the lower leg neuropathy symptoms are limited to sensory 
deficits that are best described as mild.  The Veteran is limited 
in his ability to stand for extended periods of time.  However, 
there is also evidence of non-service-connected knee and spinal 
disorders and a service-connected heart disorder that also impose 
limitations such as fatigue, dizziness, and joint pain.  There is 
also evidence of lower leg edema associated with cardiovascular 
symptoms.  The most recent VA examination in July 2007 showed 
only sensory deficits with some loss of reflex response on the 
right lower leg.  There was no loss of motor function.  The Board 
acknowledges the Veteran's report in March 2007 of leg numbness 
and falls.  The Veteran is competent to report that he 
experienced falls, but the Board concludes that his reports of 
falls due to lower leg neuropathy are not credible as they are 
inconsistent with later reports of activities such as chopping 
wood and employment and examination reports showing sensory and 
slight loss of reflex on the right side.  There is also no 
evidence of medical treatment following the contended falls.  
Therefore, the Board concludes that the bilateral peripheral 
neuropathy disorder is best characterized as mild and that a 10 
percent rating is warranted.  A higher rating for moderate 
symptoms is not warranted as the Veteran's neuropathy is 
primarily limited to sensory deficits.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating for diabetes or 
peripheral neuropathy in this case. 38 C.F.R. § 3.321(b)(1).  The 
Veteran has not presented any evidence that his particular 
service-connected disorders results in unique disabilities that 
are not addressed by the rating criteria because all symptoms 
noted by examiners are contemplated in the criteria including the 
nature of diabetes therapy and the loss of lower leg function as 
a result of diabetic neuropathy.   There is no evidence of 
frequent hospitalization. Interference with employment is limited 
to assuming duties that do not require extended standing.  Thus, 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As the preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied. 

Service connection for paralysis of the ulnar and medial nerves 
is denied.   

An initial rating in excess of 30 percent prior to August 2, 2007 
and in excess of 70 percent thereafter for posttraumatic stress 
disorder (PTSD) is denied. 

A rating in excess of 20 percent prior to August 18, 2005 for 
diabetes mellitus is denied.  

An increased rating of 40 percent, but not greater, for diabetes 
mellitus, effective August 18, 2005, is granted, subject to the 
legal criteria governing the payment of monetary benefits.

A rating in excess of 10 percent for right lower extremity 
peripheral neuropathy is denied. 

A rating in excess of 10 percent for left lower extremity 
peripheral neuropathy is denied. 


REMAND

Coronary artery disease is rated on the basis of measured or 
estimated metabolic equivalents (METS), left ventricular ejection 
fraction, and symptoms such as fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  In part, a MET of 
three or less warrants a 100 percent disability rating.  
38 C.F.R. § 4.104, Diagnostic Code 7005. 

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METS at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METS by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the level 
of activity (expressed in METS and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope may be 
used.  See 38 C.F.R. § 4.104, Note 2 (2010).  Metabolic 
equivalent testing is also not required when the left ventricular 
ejection fraction has been measured and is 50 percent or less, 
when chronic congestive heart failure is present or there has 
been more than one episode of congestive heart failure within the 
past year, or when a 100 percent evaluation can be assigned on 
another basis.  38 C.F.R. § 4.100 (b) (2010).  

No metabolic equivalent testing either prior to or after the 
coronary artery surgery in April and May 2006 is of record.  
However, a left ventricular ejection fraction measured as part of 
a January 2006 stress testing was 61 percent.  It is not clear 
whether the insertion of the stent had an impact on left 
ventricular ejection fraction.  In July 2007, a VA physician at 
the Huntington, West Virginia VA Medical Center, Dr. S.N.B., 
noted the history of angina, nuclear stress tests, 
catheterization, and stent insertion.  The physician also noted 
the Veteran's current report of weekly episodes of fatigue, 
angina, dizziness, and dyspnea on moderate exertion but no 
syncope.  On examination, the physician noted a normal heart size 
with no abnormalities.  The Veteran did not appear for a stress 
test, and the physician estimated three METS from the history.  
The physician concluded that there was no effect on general 
occupational or daily activities. 

The Board concludes that the estimate of metabolic capacity of 
three is not consistent with a normal left ventricular ejection 
fraction of 61 percent and the opinion that the disorder has no 
effect on occupational or daily activities.  Moreover, in January 
2008, the Veteran sought treatment for a shoulder disorder that 
was aggravated by chopping wood, an activity that is also 
inconsistent with 100 percent disabling cardiovascular disease.  
The Board concludes that clarification of the medical opinion 
provided in July 2007 and a current VA examination of the status 
of the Veteran's coronary artery disease is necessary to decide 
the claim.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
cardiovascular examination by Dr. B.N.S. at 
VAMC Huntington, West Virginia, if 
available, or by another appropriately 
qualified VA physician.  Request that the 
physician review the claims file including 
the report of a July 2007 compensation and 
pension examination and note review of the 
claims file in the examination report.  

a.  Request that Dr. B.N.S. or 
other VA physician review the METS 
estimate in the July 2007 
examination and clarify the 
assessment of the level of coronary 
artery disability at the time of 
that examination.  Request that the 
physician provide a discussion of 
any low estimate of METS in view of 
a left ventricular ejection 
fraction greater than 50 percent 
with no effect on occupation and 
daily activities.   

b.  Request that the physician 
provide a current evaluation of the 
Veteran's coronary artery disease 
including METS testing if indicated 
and appropriate.  

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated. 
Then, readjudicate the claim for a rating 
in excess of 10 percent for coronary artery 
disease.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


